            Case 21-32156 Document 53 Filed in TXSB on 07/15/21 Page 1 of 8




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION                                                           ENTERED
                                                                                                               07/15/2021
                                                                §
In re:                                                          §       Chapter 11
                                                                §
AGILON ENERGY HOLDINGS II LLC, et al.                           §       Case No. 21-32156 (MI)
                                                                §
                         Debtors.1                              §       (Jointly Administered)
                                                                §

                                  INTERIM ORDER PROVIDING
                           ADEQUATE ASSURANCE OF UTILITY PAYMENTS
                                             [Relates to Dkt. No. 34]

          Upon the Debtors’ Emergency Motion for Entry of Interim and Final Orders Providing

Adequate Assurance of Utility Payments (the “Motion” )2 filed by the debtors and debtors in

possession (collectively, the “Debtors” ); this Court having determined that it has jurisdiction

over this matter, that this is a core proceeding, that venue of this proceeding and the Motion in

this district is proper; and this Court having authority to enter a final order; and this Court having

found that the relief requested in the Motion is in the best interests of the Debtors, their estates

and creditors; and this Court having found that the Debtors’ notice of the Motion was proper and

adequate under the circumstances and that no other notice is necessary; and upon the record

herein; and after due deliberation and sufficient cause appearing therefor, it is HEREBY

ORDERED THAT;

          1.       The Debtors shall cause a copy of the Motion and this Order to be served on each

Utility listed on the Utility Services List no later than one (1) business day after the date this


1
    The debtors and debtors in possession these chapter 11 cases (the “Bankruptcy Cases”), along with the last four
    digits of their respective Employer Identification Numbers, are as follows: Agilon Energy Holdings II LLC (3389)
    (“Agilon”), Case No. 21-32156; Victoria Port Power LLC (4894) (“VPP”), Case No. 21-32157; and Victoria City
    Power LLC (4169) (“VCP” and together with Agilon and VPP, the “Debtors”), Case No. 21-32158. The Debtors’
    mailing address is: 5850 San Felipe, Ste 601, Houston, Texas 77057.
2
    Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Motion.
                                                          1
93026797v.2
         Case 21-32156 Document 53 Filed in TXSB on 07/15/21 Page 2 of 8




Order is entered.

        2.     Subject to the procedures described below, no Utility may (a) alter, refuse,

terminate, or discontinue utility service to, or discriminate against, the Debtors on the basis of the

commencement of these Cases or on account of outstanding prepetition invoices or (b) require

additional assurance of payment, other than the Proposed Adequate Assurance, as a condition to

the Debtors receiving such utility services pending the entry of a Final Order or this order

becoming a Final Order as set forth below.

        3.     The Debtors are authorized to cause the Adequate Assurance Deposit to be held in

a segregated account during the pendency of these chapter 11 cases.

        4.     The Debtors shall deposit the Adequate Assurance Deposit into the segregated

account within five business days or as soon as reasonably practicable after entry of the order

granting this motion.

        5.     The Adequate Assurance Deposit, together with the Debtors’ ability to pay for

future utility services in the ordinary course of business subject to the Adequate Assurance

Procedures, shall constitute adequate assurance of future payment as required by section 366 of

the Bankruptcy Code.

        6.     Each Utility shall be entitled to the funds in the Adequate Assurance Account in

the amount set forth for such Utility in the column labeled “Proposed Adequate Assurance” on

the Utility Services List, and as may be amended or modified in accordance with this Order.

        7.     If an amount relating to utility services provided post-petition by a Utility is

unpaid, and remains unpaid beyond any applicable grace period, such Utility may request a

disbursement from the Adequate Assurance Account by giving notice to: (a) the Debtors, 5850

San Felipe, Ste 601, Houston, Texas 77057, Attn.: Hugh Smith; (b) proposed co-counsel to the


                                                  2
93026797v.2
         Case 21-32156 Document 53 Filed in TXSB on 07/15/21 Page 3 of 8




Debtors, Locke Lord LLP, Attn: Elizabeth M. Guffy and Simon R. Mayer, 600 Travis, Suite

2800, Houston, Texas 77002; (c) counsel to any statutory committee appointed in these cases;

(d) counsel to the first-lien prepetition lender and proposed debtor-in-possession credit facility,

Morgan, Lewis & Bockius LLP, Attn: David L. Lawton and Julia Frost-Davies, One Federal

Street, Boston, Massachusetts 02110-1726 and Gray Reed & McGraw LLP, Attn: Paul D. Moak,

1300 Post Oak Boulevard, Suite 2000, Houston, Texas 77056; (e) counsel for the official

committee of unsecured creditors (if any) appointed in these chapter 11 cases, and (f) the U.S.

Trustee for the Southern District of Texas, 515 Rusk Street, Suite 3516, Houston, Texas 77002

(collectively, the “Notice Parties”). The Debtors shall honor such request within five business

days after the date the request is received by the Debtors, subject to the ability of the Debtors and

any such requesting Utility to resolve any dispute regarding such request without further order of

the Court.    To the extent a Utility receives a disbursement from the Adequate Assurance

Account, the Debtors shall replenish the Adequate Assurance Account in the amount disbursed.

        8.     The portion of the Adequate Assurance Deposit attributable to each Utility shall

be returned to the Debtors on the earlier of (a) reconciliation and payment by the Debtors of the

Utility’s final invoice in accordance with applicable nonbankruptcy law following the Debtors’

termination of utility services from such Utility and (b) the effective date of any chapter 11 plan

confirmed in these chapter 11 cases.

        9.     The following Adequate Assurance Procedures are approved in all respects:

               (a) Within one (1) business day after entry of the Interim Order, the
               Debtors will mail a copy of the Interim Order to the Utilities on the
               Utility Service List. If a Utility is not satisfied with the Proposed
               Adequate Assurance and seeks additional assurances of payment in the
               form of deposits, prepayments, or otherwise (an “Additional Assurance
               Request”), it must serve a request within 10 days of service of the
               Interim Order upon (i) the Debtors and their proposed counsel at the
               following address: Locke Lord LLP, Attn: Elizabeth M. Guffy and

                                                 3
93026797v.2
         Case 21-32156 Document 53 Filed in TXSB on 07/15/21 Page 4 of 8




              Simon R. Mayer, 600 Travis, Suite 2800, Houston, Texas 77002; e-
              mail: eguffy@lockelord.com and simon.mayer@lockelord.com; and
              (ii) counsel for the Debtors’ first-lien prepetition lender and proposed
              debtor-in-possession credit facility, at the following address: Morgan,
              Lewis & Bockius LLP, Attn: David L. Lawton and Julia Frost-Davies,
              One Federal Street, Boston, Massachusetts 02110-1726; email:
              david.lawton@morganlewis.com                   and            Julia.frost-
              davies@morganlewis.com and Gray Reed & McGraw LLP, Attn: Paul
              D. Moak, 1300 Post Oak Boulevard, Suite 2000, Houston, Texas
              77056; email: pmoak@grayreed.com.

              (b) If a Utility is not satisfied with procedures outlined herein and
              wishes to object to such procedures, it must file an objection with the
              Court (the “Procedures Objection”) within 10 days of service of the
              Interim Order and serve such Procedures Objection upon (i) the
              Debtors and their counsel at the following address: Locke Lord LLP,
              Attn: Elizabeth M. Guffy and Simon R. Mayer, 600 Travis, Suite
              2800, Houston, Texas 77002; e-mail: eguffy@lockelord.com and
              simon.mayer@lockelord.com; and (ii) counsel for the Debtors’ first-
              lien prepetition lender and proposed debtor-in-possession credit
              facility, at the following address: Morgan, Lewis & Bockius LLP,
              Attn: David L. Lawton and Julia Frost-Davies, One Federal Street,
              Boston,            Massachusetts          02110-1726;             email:
              david.lawton@morganlewis.com                and              Julia.frost-
              davies@morganlewis.com and Gray Reed & McGraw LLP, Attn: Paul
              D. Moak, 1300 Post Oak Boulevard, Suite 2000, Houston, Texas
              77056; email: pmoak@grayreed.com.

              (c) Any Additional Assurance Request must (i) be made in writing; (ii)
              set forth the location(s) for which utility services are provided and the
              relevant account number(s); (iii) describe any deposits, prepayments, or
              other security currently held by the requesting Utility; (iv) explain why
              the requesting Utility believes the Proposed Adequate Assurance is
              insufficient adequate assurance of future payment; and (v) identify, and
              explain the basis of, the Utility’s proposed adequate assurance
              requirement under section 366(c)(2) of the Bankruptcy Code.

              (d) Upon the Debtors’ timely receipt of an Additional Assurance
              Request at the address noted above, the Debtors may negotiate with the
              requesting Utility to resolve its Additional Assurance Request until the
              Final Hearing (defined below) (the “Resolution Period”). The
              Resolution Period may be extended by agreement between the parties.

              (e) The Debtors may resolve any Additional Assurance Request by
              mutual agreement with the requesting Utility and without further order
              of the Court and may, in connection with any such resolution, provide

                                                4
93026797v.2
         Case 21-32156 Document 53 Filed in TXSB on 07/15/21 Page 5 of 8




               the requesting Utility with additional adequate assurance of future
               payment in a form satisfactory to the Utility, including, without
               limitation, cash deposits, prepayments, and/or other forms of security,
               if the Debtors believe such additional assurance is reasonable. The
               Debtors shall maintain a summary record of such agreements and their
               respective terms, and such summary record and the agreements
               themselves shall be available to any official committee appointed in
               these cases, counsel to Ad Hoc Lender Group, and the U.S. Trustee
               upon request.

               (f) A hearing on any unresolved Additional Adequate Assurance
               Requests pursuant to section 366(c)(3)(A) or any unresolved
               Procedures Objections raised by any of the Utilities listed on the
               Utility Service List will be held on July 27, 2021 at 10:00 a.m. in
               Courtroom 404, 4th floor, 515 Rusk, Houston, Texas 77002 (the
               “Final Hearing”).

               (h) Any Utility that does not comply with the Adequate Assurance
               Procedures is deemed to find the Proposed Adequate Assurance
               satisfactory to it and is forbidden from discontinuing, altering, or
               refusing service on account of any unpaid prepetition charges, or
               requiring additional assurance of payment (other than the Proposed
               Adequate Assurance). The Interim Order shall be deemed the Final
               Order vis-a-vis on all Utilities that do not timely file and serve a
               Procedures Objection.

        10.    The Utilities are prohibited from requiring additional adequate assurance of

payment other than pursuant to the Adequate Assurance Procedures.

        11.    Unless and until a Utility files an objection or serves an Additional Assurance

Request, such Utility shall be: (a) deemed to have received adequate assurance of payment

“satisfactory” to such Utility in compliance with section 366 of the Bankruptcy Code; and (b)

forbidden from (i) discontinuing, altering, or refusing services to, or discriminating against, the

Debtors on account of any unpaid prepetition charges, the commencement of these chapter 11

cases, or any perceived inadequacy of the Proposed Adequate Assurance, and (ii) requiring

additional assurance of payment other than the Proposed Adequate Assurance.

        12.    The Debtors are authorized, following the giving of two weeks’ notice to the


                                                5
93026797v.2
         Case 21-32156 Document 53 Filed in TXSB on 07/15/21 Page 6 of 8




affected Utility, and the Debtors having received no objection from any such Utility, to remove

any Utility from the Utility Services List. If an objection is received, the Debtors or the affected

Utility may request a hearing before this Court at the next omnibus hearing date, or such other

date that the Debtors and the Utility may agree. The Debtors are authorized to subtract from the

Adequate Assurance Deposit an amount equal to the amount indicated with regard to such

removed entity on the Utility Service List; provided that the Debtors shall not deduct from the

Adequate Assurance Deposit the amount set aside for any Utility that the Debtors seek to remove

from the Utility Service List unless the two week notice period has passed, and either the

Debtors have not received any objection to removal of such Utility from the Utility Service List,

or until any such objection has been resolved consensually or by order of the Court.

        13.    Notwithstanding the relief granted in this Order and any actions taken pursuant to

such relief, nothing in this Order shall be deemed: (a) an admission as to the amount of, basis for,

or validity of any claim against a Debtor entity under the Bankruptcy Code or other applicable

nonbankruptcy law; (b) a waiver of the Debtors’ or any other party in interest’s right to dispute

any claim on any grounds; (c) a promise or requirement to pay any claim; (d) an implication or

admission that any particular claim is of a type specified or defined in the Motion or any order

granting the relief requested by the Motion or a finding that any particular claim is an

administrative expense claim or other priority claim; (e) a request or authorization to assume,

adopt, or reject any agreement, contract, or lease pursuant to section 365 of the Bankruptcy

Code; (f) an admission as to the validity, priority, enforceability, or perfection of any lien on,

security interest in, or other encumbrance on property of the Debtors’ estates; (g) a waiver or

limitation of the Debtors’, or any other party in interest’s, rights under the Bankruptcy Code or

any other applicable law; or (h) a concession by the Debtors that any liens (contractual, common


                                                 6
93026797v.2
           Case 21-32156 Document 53 Filed in TXSB on 07/15/21 Page 7 of 8




law, statutory, or otherwise) that may be satisfied pursuant to the relief requested in this Motion

are valid, and the rights of all parties in interest are expressly reserved to contest the extent,

validity, or perfection or seek avoidance of all such liens.

        14.    Any non-Debtor Landlord that pays directly for Utility Services for the benefit of

the Debtors pursuant to a nonresidential real property lease must continue paying for such Utility

Services in the ordinary course of business and may not cease, reduce, delay, or otherwise

interfere with the payment or delivery of such Utility Services, regardless of any nonpayment,

deferral, or waiver of rent, or any defaults with respect to the applicable lease; provided that a

non-Debtor Landlord may cease payments on account of Utility Services following the effective

date of the rejection of the applicable lease pursuant to section 365 of the Bankruptcy Code, if

any.

        15.    Notwithstanding anything else contained herein, (a) any relief granted herein,

including any payment to be made or authorization contained hereunder, shall be subject in all

respects to the terms and conditions of, including all requirements imposed upon the Debtors

under, any interim or final order of the Court in these chapter 11 cases approving the post-

petition secured financing facility and authorizing the use of cash collateral (as may be modified,

amended or supplemented, the “Financing Orders”) (including, without limitation, the budget

required in connection therewith)) and the post-petition financing credit documents approved

therein and (b) to the extent there is any inconsistency between the terms and conditions of such

Financing Orders or DIP Credit Documents and any action taken or proposed to be taken

hereunder, the terms and conditions of such Financing Orders or DIP Credit Documents shall

control.

        16.    The contents of the Motion satisfy the requirements of Bankruptcy Rule 6003(b).


                                                  7
93026797v.2
           Case 21-32156 Document 53 Filed in TXSB on 07/15/21 Page 8 of 8




          17.    Notice of the Motion as provided therein shall be deemed good and sufficient

  notice of such Motion and the requirements of Bankruptcy Rule 6004(a) and the Bankruptcy

  Local Rules are satisfied by such notice.

          18.    Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order

  are immediately effective and enforceable upon its entry.

          19.    The Debtors are authorized to take all actions necessary to effectuate the relief

  granted in this Order in accordance with the Motion.

          20.    This order shall be deemed a Final Order to any Utility that does not file a

  Procedures Objection as described herein.

          21.    This Court retains exclusive jurisdiction with respect to all matters arising from or

  related to the implementation, interpretation, and enforcement of this Order.

   Dated: ____________________, 2021
Signed: July 15, 2021
        October  17, 2018

                                                   ____________________________________
                                               Marvin Isgur
                                                                  Marvin
                                               United States Bankruptcy   Isgur
                                                                        Judge
                                                        United States Bankruptcy Judge




                                                   8
  93026797v.2
